* Writ of error granted.
This suit was brought by appellant, who owns property subject to taxation in the Edna independent school district, to restrain the issuance and sale by appellees of bonds of the appellee school district in the sum of $65,000, and the levy and collection of a maintenance tax of 50 cents on the $100 valuation of property in the district.
The bonds and tax sought to be enjoined were authorized by vote of the majority of the qualified voters of the district at an election *Page 511 
regularly called and held on May 5, 1928. The ground upon which the injunction was asked is the alleged invalidity of the act of the Thirty-Ninth Legislature creating the Edna independent school district and the consequent nullity of the acts of the defendant district and its board of school trustees in calling the election, declaring the result thereof, and proposing and preparing to issue and sell the bonds and levy and collect the tax voted at such election.
On May 21, 1928, the district judge in chambers granted a temporary restraining order and set the hearing for temporary injunction for May 28th. Upon this hearing the court sustained a general demurrer to plaintiff's petition, dissolved the restraining order theretofore issued, and dismissed plaintiff's suit. This appeal is prosecuted from that order.
In the companion case of County School Trustees of Jackson County v. Edna Independent School District et al. (Tex.Civ.App.) 9 S.W.2d 506, which by agreement of parties was consolidated and heard with this case, we have sustained the validity of the act creating the Edna independent school district against the identical objections presented by appellant in this case, and it is unnecessary for us to again discuss the questions decided in that case. Our opinion in the case mentioned, filed to-day, is referred to for a fuller statement of the questions presented and our reasons for holding that the act creating the Edna independent school district was a valid exercise by the Legislature of the authority given it by our state Constitution.
This being the only question presented by this appeal, the judgment of the trial court is affirmed.
Affirmed.